Citation Nr: 0810933	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-25 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a sleep disorder, 
including insomnia and sleep apnea, as a result of Agent 
Orange exposure.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and had service in Vietnam from March to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The case was previously before the Board in August 2005, when 
it was remanded for additional development.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's current insomnia had its onset in service.  

2.  Sleep apnea was not manifest in service and is unrelated 
to service or Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for insomnia are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for sleep apnea, 
including as a result of Agent Orange exposure, are not met.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a May 2002 
letter to the veteran that addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the AOJ.  The 
veteran was notified of effective dates for ratings and 
degrees of disability in November 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records.  The veteran 
was affo4rded a VA examination in September 2006.  VA has 
satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

The veteran maintains that he has had trouble sleeping since 
active service.  Service medical records show a history of 
trouble sleeping in July 1967.  There was a complaint of 
insomnia for one month in July 1968.  On service discharge 
examination in December 1968, the veteran denied having 
shortness of breath or frequent trouble sleeping.  At that 
time, he was 5'7" tall, weighed 160 pounds, and had a medium 
build.  

It appears that the veteran had a private sleep study in 
about June 1987.  He reported in May 2002 that the diagnosis 
was stress or something similar.  The veteran had a CAT Scan 
of his brain for a sleep problem in February 1990 and was 
prescribed Prozac.  Insomnia was diagnosed on VA evaluation 
in June 2002.  An assessment of chronic insomnia was reported 
privately in September 2002.  On VA evaluation in December 
2002, the veteran reported that he had not been able to sleep 
properly since 1967.  He would take 3 to 4 hours to go to 
sleep unless he took medicine, and once he would get to 
sleep, he would wake early, at 5 a.m.  Also in December 2002, 
the veteran reported that he had been diagnosed with sleep 
apnea 15 years beforehand.  Sleep apnea is documented in a 
September 2006 private study.  

On VA medical examination in September 2006, a history of a 
sleep apnea study in 1987 was reported.  The veteran stated 
that the study had revealed mild sleep apnea.  The examiner 
reviewed a January 2006 VA treatment record which indicated 
that the examiner in January 2006 felt that the veteran had 
developed symptoms of difficulty falling asleep, maintaining 
sleep, and unrefreshing sleep in the late 1960s after his 
service and had had symptoms ever since.  The current VA 
examiner concluded from that statement that the January 2006 
doctor had felt that the veteran had a sleep problem dating 
back to around the time of his military service.  He noted 
that the only entry in the service medical records indicated 
an episode of insomnia in July 1968.  He concluded that 
therefore it would appear that at least the veteran's 
disturbed sleep pattern, insomnia, dates back to 1968.  At 
that time, the veteran was still on active duty, the examiner 
noted.  The examiner noted that the veteran had had insomnia 
in service in July 1968, but found that the file lacked 
concrete evidence of sleep apnea over a number of years.  He 
concluded that there was evidence of insomnia in service, but 
that there was no evidence that the veteran had sleep apnea 
during service.  

A VA psychiatrist in September 2006 indicated that the sleep 
problems the veteran had at least as likely as not had their 
onset in service or were related to in-service disease or 
injury.  He further stated that the chronic sleep problem was 
part of PTSD which was caused by experiences the veteran had 
in the military in Vietnam.  

The VA general medical examiner in September 2006 concluded 
that the veteran's insomnia dated back to his active service.  
There is no competent medical evidence to the contrary.  
Accordingly, service connection for insomnia is warranted.  

However, the preponderance of the evidence is against 
entitlement to service connection for sleep apnea.  Sleep 
apnea was first diagnosed many years after service.  The VA 
general medical examiner in September 2006 reviewed the 
veteran's service medical records and other information in 
his claims folder and found that there was no evidence that 
the veteran had sleep apnea in service.  Sleep apnea was not 
shown in service or for years after service, and no competent 
medical evidence relates it to service.  The VA psychiatric 
examiner in September 2006 related sleep problems to service; 
however, she did not indicate whether the "chronic sleep 
problems" was insomnia or sleep apnea.  On the other hand, 
the VA general medical examiner made a specific distinction 
between the two disorders and provided a detailed and well-
reasoned opinion based upon review of the claims folder.  
Sleep apnea is not on the list of diseases presumptively 
service connected based on Agent Orange exposure, and no 
competent medical evidence shows that it was due to Agent 
Orange exposure.  Accordingly, service connection for sleep 
apnea is not warranted.

In sum, service connection for insomnia is granted, and the 
preponderance of the evidence is against entitlement to 
service connection for sleep apnea. 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for insomnia is granted.

Service connection for sleep apnea, including as a result of 
Agent Orange exposure, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


